Citation Nr: 1734791	
Decision Date: 08/23/17    Archive Date: 08/30/17

DOCKET NO.  12-20 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a heart disorder to include as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel

INTRODUCTION

The Veteran had active duty service from November 1966 to June 1969, to include service in the Republic of Korea.

This case was previously before the Board of Veteran's Appeals (Board) on appeal from a December 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case was remanded by the Board for additional development in January 2016.  

In November 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record on appeal.

FINDINGS OF FACT

1.  The weight of the evidence is against a conclusion that the Veteran's service in Korea included exposure to herbicide agents as defined by regulation. 

2.  A current diagnosis of ischemic heart disease as defined by the regulatory provisions for which service connection is presumed based on exposure to herbicide agents is not demonstrated.  

3.  The competent and credible evidence of record weighs against a finding that the Veteran has a current heart disorder that is etiologically related to service; a heart disorder was not shown to a compensable degree within one year of service. 

CONCLUSION OF LAW

The criteria for service connection for a heart disorder to include as due to herbicide agents exposure are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In this regard, the development requested in the January 2016 remand has been substantially completed.   

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including cardiovascular disorders, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as cardiovascular disorders.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A Veteran who served in the Republic of Vietnam during the Vietnam era is presumed to have been exposed to certain herbicide agents (e.g., Agent Orange).  
38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  The presumption of exposure has recently been amended to include service with specific units in or near the Korean DMZ (demilitarized zone) between April 1, 1968, and August 31, 1971.  In the case of such a Veteran presumed by regulation to have been exposed to herbicides (agents) , service connection for certain diseases, including diabetes and ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm) and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), will be presumed if they become manifest to a degree of 10 percent or more at any time after service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309(e).  

Hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  However, a claimant is not precluded from establishing service connection for such, or any other cardiovascular disorder, with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Summarizing the pertinent facts with the above criteria in mind, the service treatment reports (STRs), to include the reports form the April 1969 separation examination and medical history collect at that time, are silent for a heart disorder.  

In April 2009, the Veteran filed a claim for service connection for several disabilities, to include some-but not ischemic heart disease or any other heart disorder-that he alleged were the result of exposure to herbicides.  In July 2010, the Veteran specifically alleged that he had a heart disorder that was the result of exposure to herbicides.  Clinical records dated from 2008 reflect treatment for hypertension and hyperlipidemia and denote atrial fibrillation but there is no clinical evidence of current structural heart disease, coronary artery disease, or structural heart disease.  In this regard, a February 2013 echocardiogram showed no significant defects; treadmill testing and cardiac imaging in August 2014 revealed no ischemic defects, fixed myocardial infarction, or wall motion abnormality; and an October 2015 electrocardiogram revealed atrial fibrillation with no significant changes when compared with a prior EKG.  

Upon cardiac examination by a VA physician in December 2016-that was preceded by a review of the electronic record-the cardiac impression was limited to atrial fibrillation, and the examiner specifically noted that there was no ischemic heart disease or coronary artery disease and "[n]o cardiac disease secondary to military service or environmental exposure identified."  The examiner also concluded as follows: 

Based on currently available information, it is less likely
than not (less than 50% probability) that [the] [V]eteran[']s currently diagnosed heart condition or atrial fibrillation [was] incurred in or caused by the
claimed in-service, injury, event or illness.

The December 2016 VA examiner was requested by the AOJ to provide a rationale for his determinations in an addendum opinion that specifically reflected consideration of the Veteran's lay testimony pertaining to the onset and continuity of his heart symptomatology (See November 5, 2015, Hearing Transcript, Pages 11-15 and 19).  Such an opinion, again documented to have been based on a review of the electronic record, was provided later in December 2016 as follows:  

Atrial fibrillation diagnosed 2015.  Multiple cardiac
evaluations and tests before 2015 did not identify atrial fibrillation or other cardiac pathology.  Significant documentation in records of normal cardiac function and no atrial fibrillation prior to 2015.

There is otherwise no medical opinion or evidence supporting a conclusion that there is a relationship between in service symptomatology or pathology and the development of a heart disorder, and the undersigned finds the December 2016 VA opinions in this regard to be definitive with respect to this mattes.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

The Board acknowledges the Veteran's allegations that he was exposed to herbicides in the DMZ during his service in Korea coincident with his duties driving trucks and other vehicles that took him into the DMZ.  Also considered were his contentions that he was exposed to herbicides while supervising storage warehouses at a supply depot near Seoul, South Korea.  The record in this regard also includes a supporting March 2015 letter from a service comrade stating that "on many occasions," he and the Veteran drove officers for visits to the DMZ.  

With respect to the assertions of exposure to herbicide agents in Korea, the RO in a September 2015 administrative decision made a formal finding that the information required to verify or confirm such exposure was insufficient to send to the JSRRC (U. S. Army and Joint Services Records Research Center) and/or insufficient to research the case any further which would benefit the Veteran.  The RO noted therein that a review of the Veteran's military personnel file had revealed that he had been assigned to Company A, US Army ASCOM (Army Support Command) Depot, Korea, and that this unit was not listed as one of the units stationed along the DMZ.  The RO found that the Veteran was not exposed to herbicide agents along the Korean DMZ as defined in M21-1MR.  

By way of background, in a June 2009 communication from the JSRRC, it was noted that while herbicides were used in the Korean DMZ, they were applied using hand sprayers and M8A2 trailer mounted decontamination apparatuses.  The JSRRC also noted that while Republic of Korea Armed Forces personnel were advised in the use of herbicides by United States Non Commissioned Officers, no United States personnel were known to have been actually involved in their application.

As the above did not include a direct response to the Veteran's allegations of exposure due to driving into the DMZ or physically cleaning up herbicides, the January 2016 remand requested that AOJ contact the JSSRC to verify whether the Veteran was exposed to herbicides as a result of driving into the DMZ or due to spill clean-up at the ASCOM Depot in 1968-1969.  Such a request was made in June 2016, and the official response from the JSSRC in August 2006 was as follows: 

We coordinated our research with the National Archives and Records Administration (NARA) in College Park, Maryland.  They were unable to locate 1968 unit records submitted by the 8th United States Army, Ascom Depot.  We reviewed the Operational Report Lessons Learned (OR-LL) submitted by the 8th United States Army Ascom Depot for the period August 1, 1968 [to] October 31, 1968, and the 1968 8th United States Army Chronology.  The records do not document any spill cleanup or vehicles being dispatched to the Demilitarized Zone (DMZ).  The records do not document the use, storage, spraying, or transportation of herbicides to include Agent Orange.  In addition, the records do not mention or document any specific duties performed by the unit members along the Demilitarized Zone (DMZ). 

In light of the above response, the AOJ issued a formal memorandum in November 2016 finding that the Veteran's exposure to herbicides had not been corroborated and could thus not be conceded.  

Given the above, while the Board has considered the lay assertions of exposure to herbicides, it finds the probative value of such to be exceeded by the determinations of the JSSRC and AOJ with respect to this matter as set forth above.  Irrespective of this finding, the record does not reflect a current diagnosis of ischemic heart disease as defined by the regulatory provisions for which service connection is presumed based on exposure to herbicides.  In making this determination, the undersigned notes that hypertension is specifically excluded as a disease presumed to have resulted from exposure to herbicide agents as stated above.  See 75 Fed. Reg. 53,202, 53,204 (Aug. 31, 2010).  Moreover, as the Veteran's hypertension and the other cardiac manifestations were first shown decades after service, and are not shown or claimed to have been demonstrated within one year of service, presumptive service connection for hypertension or any other pertinent cardiac manifestations on the basis of chronic disease, to include by way of continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.  

Finally, to the extent the assertions of the Veteran are being advanced in an attempt to establish that he has a current heart disability that is etiologically related to an in-service event, symptomatology, or pathology, these attempts must fail.  Such complex medical matters are within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As the Veteran is not shown to have appropriate training and expertise, he is not competent to render a persuasive opinion as to such matters.  See, e.g., Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  Moreover, the Board finds the contemporaneous evidence in the form of the silent STRs with respect to the heart, including the separation medical examination and medical history collected at that time; extensive time between service and first documentation of cardiac symptoms; and the reasoned medical opinions of the VA examiner outlined above to be more probative than the Veteran's lay assertions, and that such evidence weighs against a finding of continuity of heart symptoms since service.   

In sum, the Board finds that the preponderance of the credible evidence is against the Veteran's claim for service connection for a heart disorder to include as due to herbicide agents exposure.  As such, this claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

ORDER

Service connection for a heart disorder to include as due to exposure to herbicide agents is denied. 



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


